Citation Nr: 9908019	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  94-00 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits, in the calculated amount of 
$7,414, to include the issue of whether the overpayment was 
properly created and assessed against the appellant.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran, who died in November 1988, served on active duty 
in the Armed Forces from January 1948 to November 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 decision by the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, denying the appellant's request for waiver of 
recovery of an overpayment of improved death pension 
benefits.  The calculated amount of the overpayment is 
$7,414.  On appeal, the appellant, widow of the veteran, has 
disputed the amount of the overpayment and how it was 
derived.  


REMAND

The basis for the denial of the waiver of the overpayment at 
issue is that the appellant failed to report the correct 
amount of interest income earned on her bank accounts.  She 
maintains that her sole source of income is interest from her 
bank accounts and her VA improved death pension benefits.  To 
support the amount of interest received, she submitted an 
accounting of interest earned from an Individual Retirement 
Account (IRA), on which she was named the sole beneficiary, 
and from a certificate of deposit on which she was named as a 
joint holder along with her son and daughter.  She further 
related that, since most of her securities have three names 
on them, she did not realize she would be accountable for the 
amount of interest derived from those accounts; that the 
nature of her financial holdings make them inaccessible 
without penalty; and she did not consider them "bank 
accounts."  For example, she maintains that she cannot 
access her IRA account before she reaches 59 1/2 years of age 
without sustaining a penalty.  

Evidently, the appellant submitted VA form 21-0159, dated 
September 23, 1991, certifying that she had received $2,484 
in interest that she had failed to report on her 1989 VA 
annual income verification report.  However, that form is not 
in the claims folder.  In January 1996, the appellant's son 
and daughter submitted statements noting that they were joint 
owners of certain bank accounts, which appear to be 
certificates of deposit, and listed the numbers of those 
accounts.  However, the account numbers given do no appear to 
match the number of the joint account submitted by the 
appellant in June 1992.  

The issue of whether the creation of the overpayment at 
issue, covering the period of April 1, 1989 through June 30, 
1992, was properly created is before the Board and it must be 
resolved before the Board can decide whether the appellant is 
entitled to a waiver of recovery of the stated overpayment.  
In this regard, the Board needs to have a copy of the VA form 
21-0159, which was signed and dated by the appellant in 
September 1991, associated with the claims file.  Also, the 
Board needs to know the source of the interest income which 
resulted in the creation of the overpayment at issue, 
including whether the interest was derived from joint 
accounts; whether the appellant alone received the interest 
payments from those accounts; whether she and other joint 
members shared the interest from those accounts; and the 
dates she received those interest payments.  Although the 
appellant's children confirm joint ownership in bank 
accounts, the source of the interest, which subsequently 
created the overpayment at issue, is unclear.  

With reference to the issue of whether the overpayment at 
issue was properly created, the Board, in October 1995, 
remanded this case and specifically requested that the RO 
explain how the amount that should have been paid the 
appellant was derived and also to provide information as to 
the source of the interest income that caused the 
overpayment.  This information was not obtained and, at this 
point, the sources of the appellant's interest, specific 
amount of interest, and dates she actually received the 
interest payments remain a mystery.  The Board further notes 
that a remand by the Board imposes upon the RO a concomitant 
duty to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

For the above-mentioned reasons, the Board finds that a 
remand for further development is now required, even though 
it will, regrettably, further delay a decision in this 
matter.  See 38 C.F.R. §§ 3.327, 19.9 (1997). 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO is to obtain and associate 
with the claims file a copy of the VA 
form 21-0159 that was signed by the 
appellant and dated September 23, 
1991.  

2.  The RO is to obtain from the 
appellant, or from other sources, the 
identity of the accounts that 
generated the interest payments that 
resulted in the overpayment in 
question.  If, in fact, it is 
determined that the accounts were 
joint accounts during the period of 
the overpayment at issue, 
clarification must be made as to how 
much interest the appellant herself 
actually received and the date(s) she 
actually received the interest 
payments.  

3.  If after a reasonable period of 
time the RO finds that the appellant 
is non-responsive, or that through 
whatever other means, the RO is 
unable to identify the source, 
amounts, and specific dates of 
receipt by the appellant of the 
interest payments causing the 
overpayment, the RO is to return the 
claims file, along with a copy of the 
appellant's September 1991 VA form 
21-0159, to the Board for an 
appellate decision based on the 
record.  

4.  To help avoid future remand, the 
RO should ensure that all requested 
development has been completed (to 
the extent possible) in compliance 
with this REMAND.  See Stegall, 11 
Vet. App. at 171.  

5.  If the information requested in 
(2) above is obtained, the RO is to 
adjudicate the issue of whether the 
creation of the overpayment at issue 
was proper and explain how the amount 
of the overpayment was calculated on 
the basis of all relevant evidence of 
record and in accordance with all 
applicable laws, regulations, and 
case law.  

6.  If the benefit requested by the 
appellant continue to be denied, she 
and her representative must be 
furnished a Supplemental Statement of 
the Case and given an opportunity to 
submit written or other argument in 
response before the case is returned 
to the Board for further appellate 
consideration.  

The purpose of this REMAND is to accomplish additional 
development, and it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The appellant need take no action until otherwise notified, 
but she may furnish additional evidence and/or argument while 
the case is in remand status.  See Colon v. Brown, 9 Vet. 
App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




